DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-6, 11-18, 25-30, 35-42 and 51 have been examined in this application. Claims 1, 4, 11-13, 15, 17, 25-26, 28, 35-37, 39, 41 and 51 are amended. Claims 19-24, 43-48, 50 and 52 are withdrawn. Claims 7-10, 31-34 and 49 are cancelled. This is a Final Office Action in response to Arguments and Amendments filed on 3/29/2021.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.



Response to Arguments
In response to “Claim Objections” section on page 12, the amended claim language overcomes the claim objection to claim 1. Therefore, the claim objection has been withdrawn. 
In response to the “Claim Rejections under 35 U.S.C. 112(b) section on pages 12-13, the amended claim language successfully addresses some of the rejections. However, there are still 112(b) rejections remaining. Please see 112(b) section of the office action below. 
In response to the “Claim Rejections under 35 USC 101” section on pages 13-14, the Applicant argues that the claims should not be rejected under 35 USC 101. These arguments are persuasive. Therefore, the rejection has been withdrawn. 
In response to the “Claim Rejections under 35 USC 102” the Applicant argues that the prior art does not disclose the amended claim language. In particular, the Applicant argues that the prior art does not disclose the limitation of “if it is determined that the target vehicle may collide with the illegal vehicle according to the vehicle information of the target vehicle and the vehicle information of the detected illegal vehicle in the preset area, calculating a collision time of the target vehicle with the illegal vehicle, and performing the illegal vehicle warning on the target vehicle at a preset time before the collision time, so as to cause the target vehicle to avoid a collision with the illegal vehicle”. The Applicant argues on page 16 that the prior art discloses first to calculate a meeting point time and then to determine whether a collision may occur. The Applicant argues that in contrast, the present application first determines that the target vehicle may collide with the illegal vehicle and then to calculate a collision time. However, this timing element is not in the claim language. Instead under the broadest reasonable interpretation of the claim language, the claim could simply be read as conditional language that if collisions are determined, a collision time is calculated. In Ho et al. each time a collision is determined, a collision time is calculated as detailed in Fig. 4 and paragraphs [0028-0029]. Therefore, 
Furthermore, the Applicant argues that the meeting point time in Ho et al. is a time period rather than a moment. The Applicant argues that, in contrast, the amended claim language clarifies that the time is a moment rather than a time period and that therefore Ho et al. does not disclose the meeting point time. However, the meeting point time in Ho et al. is also a moment time. As detailed in paragraph [0028], the meeting point time is a time after which the two objects are going to meet. It is not a range (i.e. time period) but a particular time at which the collision starts. 
The Applicant further argues that the prior art does not disclose the amended claim language of “performing the illegal vehicle warning on the target vehicle at a preset time before the collision time” as detailed in amended claim 1. However, Ho et al. discloses performing the illegal vehicle warning on the target vehicle before the collision time as detailed in Ho et al. ([0028, 0033]; Fig. 3-4 Warning is provided when it is determined that the meeting point time is within predetermined threshold). While Ho et al. discloses that the warning is performed based on a preset time before the collision time, Ho et. al. does not explicitly disclose: the warning is provided at a preset time before the collision time. However, Ohmori et al. teaches the warning is provided at a preset time before the collision time. For example as detailed in paragraphs [0043-0045] and Fig. 3 Steps S14 and S16 Notification and alarm (warnings) are provided when time to collision is equal to or smaller than a notification threshold time or alarm threshold time (preset times)). 
The Applicant further argues on pages 18-19 that Ohmori’s calculation of a time to collision is a time period rather than a moment. However, the time to collision is also a moment because after that time elapses, there will be a collision. Therefore it is a collision time as described in the claim language. Please see 103 section for further details. 

Specification
The specification dated 3/29/2021 is acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

    Claims 1 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “performing an illegal vehicle warning on a target vehicle entering the preset area according to vehicle information of a detected illegal vehicle in the preset area”, the wording is unclear and therefore indefinite because it is unclear what it means to perform a warning on a target vehicle. Does this mean the warning is displayed on a target vehicle? Does it mean it is regarding a target vehicle? Does it mean that the warning information considers the target vehicle information? The limitation is interpreted so that displaying warning information to be viewed by a target vehicle according to vehicle information of a detected illegal vehicle in the preset area reads on it. 
With respect to the limitation, “performing the illegal vehicle warning on a target vehicle entering the preset area according to vehicle information of a detected illegal vehicle in the preset area”, the wording is unclear in light of the dependent claims because it is unclear whether the vehicle information is the same as the dependent claims or different. For example, in claim 4, is the warning on the target vehicle in claim 1 according to the vehicle information transmitted by the at least one vehicle 
Claims 2-6, 11-18, 26-30, 35-42 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1 and 25 and for failing to cure the deficiencies listed above. 
    Claims 4 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the preamble and limitations, “wherein before the detecting an illegal vehicle in a preset area, the processor is further configured to perform the following steps: receiving vehicle information of at least one vehicle transmitted by the at least one vehicle in the preset area; detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and traffic rules of the preset area”, the wording is unclear and therefore indefinite because it is unclear how steps that are performed before detecting an illegal vehicle in a preset area can include a step that is performed during the detection of the illegal vehicle in the preset area. The limitation steps are interpreted so that they can be performed before or during the detection of the illegal vehicle in the preset area. 
Claims 5-6, 14-15, 29-30 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1 and 25 and for failing to cure the deficiencies listed above. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-18, 25-30, 35-42 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2018/0089997 A1) in view of Shankwitz et al. (US 2009/0115638 A1) in further view of in further view of Ohmori et al. (US 2017/0358209 A1).

As per Claim 1, Ho et al. discloses a method for an illegal vehicle warning, which is executed by a traffic control unit, the method comprises: 
detecting an illegal vehicle in a preset area ([0025, 0033]; Fig. 2, Detect vehicle runs red light (illegal vehicle) at an intersection (preset area)); and 
performing an illegal vehicle warning on a target vehicle entering the preset area according to vehicle information of a detected illegal vehicle in the preset area ([0021, 0033] Displays event information to warn vehicles running in opposite direction approaching intersection (entering preset area) of the vehicle running the red light), 
wherein the method further comprises: 
receiving vehicle information of the target vehicle entering the preset area ([0028] Receive vehicle information of all vehicles in range of an intersection),

Ho et al. does not explicitly disclose that the information is transmitted by the target vehicle. 
Shankwitz teaches: vehicle information is transmitted by the target vehicle ([0058, 0062, 0065, 0085, 0091]; Fig. 7, Fig. 9 Vehicles transmit information to be read by infrastructure unit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho et al. to include the above limitations as detailed in Shankwitz et al., with the motivation being to allow inexpensive, precise positioning determination in order to effectively warn vehicles of dangerous actions and increase safety as details in Shankwitz et al. [0005, 0007-0010, 0058].

Furthermore, Ho et al. discloses:
 the performing the illegal vehicle warning on the target vehicle entering the preset area according to the vehicle information of the detected illegal vehicle in the preset area comprises: 
if it is determined that the target vehicle may collide with the illegal vehicle according to the vehicle information of the target vehicle and the vehicle information of the detected illegal vehicle in the preset area, calculating a collision time of the target vehicle with the illegal vehicle, and performing the illegal vehicle warning on the target vehicle, so as to cause the target vehicle to avoid a collision with the illegal vehicle ([0028-0029, 0033]; Fig. 3-4 Warning is provided when it is determined that the meeting point time is within predetermined threshold based on vehicle information of all vehicles, including driving paths, and where one vehicle is in the intersection (based on vehicle information of target vehicle and illegal vehicle)).

Ho et al. does not explicitly disclose: the warning is provided at a preset time before the collision time. 

	However, Ohmori et al. teaches: the warning is provided at a preset time before the collision time ([0043-0045]; Fig. 3 Steps S14 and S16 Notification and alarm (warnings) are provided when time to collision is equal to or smaller than a notification threshold time or alarm threshold time (preset times)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho et al. to include the above limitations, as detailed in Ohmori et al., with the motivation being to keep the driver informed and reliably avoid collisions as detailed in Ohmori et al. [0006, 0038].

As per Claim 2, Ho et al. discloses the method according to claim 1, wherein the method further comprises: 
receiving image information of at least one vehicle in the preset area transmitted by at least one road side unit in the preset area ([0023, 0025]; Fig. 2, Receive image information from the sensor unit 106 (roadside unit) including camera 106b]; 
the detecting the illegal vehicle in the preset area comprises: 
detecting the illegal vehicle in the preset area according to the image information of the at least one vehicle in the preset area ([0025, 0033] Detect vehicle running red light based on image information).

 Claim 3, Ho et al. discloses the method according to claim 2, wherein the detecting the illegal vehicle in the preset area according to the image information of the at least one vehicle in the preset area comprises: 
detecting a vehicle running a red light in the preset area according to the image information of the at least one vehicle in the preset area ([0033] Detect vehicle running red light); or 
detecting a vehicle running in a converse direction in the preset area according to the image information of the at least one vehicle in the preset area.

As per Claim 4, Ho et al. discloses the method according to claim 1, wherein before the detecting an illegal vehicle in the preset area, the method further comprises: 
receiving vehicle information of at least one vehicle in the preset area ([0025, 0033] Receive image information of vehicle in intersection); 
the detecting the illegal vehicle in the preset area comprises: 
detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and traffic rules of the preset area ([0033] Detect vehicle running red light based on image information and traffic signal information).

Ho et al. does not disclose: the vehicle information is transmitted by the at least one vehicle

However, Shankwitz et al. teaches: the vehicle information is transmitted by the at least one vehicle ([0058, 0062, 0065, 0085, 0091]; Fig. 7, Fig. 9, Vehicle information such as position, direction etc. is sent to infrastructure unit in order to provide warnings). 
	The motivation to combine Ho et al. and Shankwitz et al. is provided in rejection to claim 1. 

 Claim 5, Ho et al. discloses the method according to claim 4, wherein the detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and the traffic rules of the preset area comprises: 
detecting a vehicle running a red light in the preset area according to the vehicle information of the at least one vehicle in the preset area and traffic control phase information Page 2 of 14PATENT Docket No. LPTF2466US App. No. 16/136,209of the preset area ([0033] Detect vehicle running red light based on image information and traffic signal information).

As per Claim 6, Ho et al. discloses the method according to claim 4, 

Ho et al. does not disclose: 
wherein the detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and the traffic rules of the preset area comprises: 
detecting a vehicle running in a converse direction in the preset area according to the vehicle information of the at least one vehicle in the preset area and an allowed driving direction of the preset area.

However, Shankwitz teaches: 
wherein the detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and the traffic rules of the preset area comprises: 
detecting a vehicle running in a converse direction in the preset area according to the vehicle information of the at least one vehicle in the preset area and an allowed driving direction of the preset area ([0058, 0062, 0065, 0085]; Fig. 7, Fig. 9 Vehicle direction information is used to determine vehicle is going the wrong way).
	The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 1.

As per Claim 11, Ho et al. discloses the method according to claim 1, 

Ho et al. does not disclose:
wherein the preset time is related to a braking time of the target vehicle.

However, Ohmori et al. teaches: 
wherein the preset time is related to a braking time of the target vehicle ([0043-0045]; Fig. 3 Steps S12, S14 and S16 Notification threshold time and alarm threshold times (preset times) are larger than braking threshold time)
The motivation to combine Ho et al. and Ohmori et al. is provided in rejection to claim 1. 

As per Claim 12, Ho et al. discloses the method according to claim 1, wherein the vehicle information of the target vehicle comprises at least one of the following: a speed of the target vehicle and position information of the target vehicle ([0025, 0028] Vehicle information includes speed and location of all vehicles in range of intersection).

As per Claim 13, Ho et al. discloses the method according to claim 12, wherein the information further comprises at least one of the following: 
identification information of the target vehicle, an accelerated speed of the target vehicle, a driving direction of the target vehicle and driving intention information of the target vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicles to warn is determined).

Ho et al. discloses determining a driving direction of the target vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

However, Shankwitz et al. teaches: determining a driving direction based on target vehicle information ([0058, 0062, 0065, 0091]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz et al. is provided in rejection to claim 1.

As per Claim 14, Ho et al. discloses the method according to claim 4, wherein the vehicle information of the at least one vehicle comprises at least one of the following: 
a speed of the at least one vehicle and position information of the at least one vehicle ([0025, 0028, 0033] Vehicle information includes speed and location of all vehicles in range of intersection).

As per Claim 15, Ho et al. discloses the method according to claim 14, information further comprises at least one of the following: identification information of the at least one vehicle, an accelerated speed of the at least one vehicle, a driving direction of the at least one vehicle and driving intention information of the at least one vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicle running red light and acceleration is determined).

While Ho et al. discloses determining a driving direction of the at least one vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

	However, Shankwitz teaches: determining a driving direction based on vehicle information ([0058, 0062, 0065, 0085]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
Ho et al. and Shankwitz is provided in rejection to claim 1.

As per Claim 16, Ho et al. discloses the method according to claim 1, wherein the vehicle information of the illegal vehicle comprises at least one of the following: 
illegal behavior information of the illegal vehicle, and position information of the Page 4 of 14PATENTDocket No. LPTF2466US App. No. 16/136,209 illegal vehicle ([0033] Vehicle is determined to run red light based on position information).

As per Claim 17, Ho et al. discloses the method according to claim 16, wherein the information further comprises at least one of the following: 
a speed of the illegal vehicle, identification information of the illegal vehicle, an accelerated speed of the illegal vehicle and a driving direction of the illegal vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicle running red light and acceleration is determined).

While Ho et al. discloses determining a driving direction of the target vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

	However, Shankwitz teaches: determining a driving direction based on target vehicle information ([0058, 0062, 0065, 0091]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 1. 

As per Claim 18, Ho et al. discloses the method according to claim 1, wherein the preset area is an intersection or a curve ([0033] Intersection).

 Claim 25, Ho et al. discloses an apparatus for an illegal vehicle warning, which is integrated into a traffic control unit, the apparatus comprising: a memory and a processor; 
wherein the memory is configured to store program codes ([0019-0020]; Fig. 2 Storage circuit 206); 
the processor is configured to call the program codes which, and the processor is configured to perform the following steps when the program codes are executed ([0019-0020]; Fig. 2 Processor circuit 202): 
detecting an illegal vehicle in a preset area ([0025, 0033]; Fig. 2, Detect vehicle runs red light (illegal vehicle) at an intersection (preset area)); and 
performing an illegal vehicle warning on a target vehicle entering the preset area according to vehicle information of a detected illegal vehicle in the preset area ([0021, 0033] Displays event information to warn vehicles running in opposite direction approaching intersection (entering preset area) of the vehicle running the red light).
Wherein the processor is further configured to perform the following steps: 
receiving vehicle information of the target vehicle entering the preset area ([0028] Receive vehicle information of all vehicles in range of an intersection),

Ho et al. does not explicitly disclose that the information is transmitted by the target vehicle. 
	However, Shankwitz teaches: vehicle information is transmitted by the target vehicle ([0058, 0062, 0065, 0085, 0091]; Fig. 7, Fig. 9 Vehicles transmit information to be read by infrastructure unit).

Ho et al. to include the above limitations as detailed in Shankwitz et al., with the motivation being to allow inexpensive, precise positioning determination in order to effectively warn vehicles of dangerous actions and increase safety as details in Shankwitz et al. [0005, 0007-0010, 0058].

Furthermore, Ho et al. discloses:
 the performing the illegal vehicle warning on the target vehicle entering the preset area according to the vehicle information of the detected illegal vehicle in the preset area comprises: 
if it is determined that the target vehicle may collide with the illegal vehicle according to the vehicle information of the target vehicle and the vehicle information of the detected illegal vehicle in the preset area, calculating a collision time of the target vehicle with the illegal vehicle, and performing the illegal vehicle warning on the target vehicle, so as to cause the target vehicle to avoid a collision with the illegal vehicle ([0028-0029, 0033]; Fig. 3-4 Warning is provided when it is determined that the meeting point time is within predetermined threshold based on vehicle information of all vehicles, including driving paths, and where one vehicle is in the intersection (based on vehicle information of target vehicle and illegal vehicle)).

	Ho et al. does not explicitly disclose: the warning is provided at a preset time before the collision time. 

	However, Ohmori et al. teaches: the warning is provided at a preset time before the collision time ([0043-0045]; Fig. 3 Steps S14 and S16 Notification and alarm (warnings) are provided when time to collision is equal to or smaller than a notification threshold time or alarm threshold time (preset times)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho et al. to include the above limitations, as detailed in Ohmori et al., with the motivation being to keep the driver informed and reliably avoid collisions as detailed in Ohmori et al. [0006, 0038].

As per Claim 26, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the processor is further configured to perform the following steps: 
	receiving image information of at least one vehicle in the preset area transmitted by at least one road side unit in the preset area ([0023, 0025]; Fig. 2, Receive image information from the sensor unit 106 (roadside unit) including camera 106); 
detecting the illegal vehicle in the preset area according to the image information of the at least one vehicle in the preset area ([0025, 0033] Detect vehicle running red light based on image information).

As per Claim 27, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 26, wherein the processor is further configured to perform the following steps: 
	detecting a vehicle running a red light in the preset area according to the image information of the at least one vehicle in the preset area ([0033] Detect vehicle running red light); or 
	detecting a vehicle running in a converse direction in the preset area according to the image information of the at least one vehicle in the preset area.

 Claim 28, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein before detecting an illegal vehicle in a preset area the processor is further configured to perform the following steps: Page 6 of 14PATENT Docket No. LPTF2466 US App. No. 16/136,209
 receiving vehicle information of at least one vehicle in the preset area ([0025, 0033] Receive image information of vehicle in intersection); 
detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and traffic rules of the preset area ([0033] Detect vehicle running red light based on image information and traffic signal information).

Ho et al. does not disclose: the vehicle information is transmitted by the at least one vehicle

However, Shankwitz et al. teaches: the vehicle information is transmitted by the at least one vehicle ([0058, 0062, 0065, 0085, 0091]; Fig. 7, Fig. 9, Vehicle information such as position, direction etc. is sent to infrastructure unit in order to provide warnings). 
The motivation to combine Ho et al. and Shankwitz et al. is provided in rejection to claim 25.

As per Claim 29, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 28, wherein the processor is further configured to perform the following step: detecting a vehicle running a red light in the preset area according to the vehicle information of the at least one vehicle in the preset area and traffic control phase information Page 2 of 14PATENT Docket No. LPTF2466US App. No. 16/136,209of the preset area ([0033] Detect vehicle running red light based on image information and traffic signal information).

As per Claim 30, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 28, wherein the processor is further configured to perform the following step: 

Ho et al. does not disclose: 
detecting a vehicle running in a converse direction in the preset area according to the vehicle information of the at least one vehicle in the preset area and an allowed driving direction of the preset area.

However, Shankwitz teaches: 
detecting a vehicle running in a converse direction in the preset area according to the vehicle information of the at least one vehicle in the preset area and an allowed driving direction of the preset area ([0058, 0062, 0065, 0085]; Fig. 7, Fig. 9 Vehicle direction information is used to determine vehicle is going the wrong way).
	The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 25. 

As per Claim 35, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25

Ho et al. does not disclose:
wherein the preset time is related to a braking time of the target vehicle.

However, Ohmori et al. teaches: 
wherein the preset time is related to a braking time of the target vehicle ([0043-0045]; Fig. 3 Steps S12, S14 and S16 Notification threshold time and alarm threshold times (preset times) are larger than braking threshold time)
The motivation to combine Ho et al. and Ohmori et al. is provided in rejection to claim 25.

As per Claim 36, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the vehicle information of the target vehicle comprises at least one of the following: a speed of the target vehicle and position information of the target vehicle ([0025, 0028] Vehicle information includes speed and location of all vehicles in range of intersection).

As per Claim 37, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the information further comprises at least one of the following: 
identification information of the target vehicle, an accelerated speed of the target vehicle, a driving direction of the target vehicle and driving intention information of the target vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicles to warn is determined).

While Ho et al. discloses determining a driving direction of the target vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

However, Shankwitz et al. teaches: determining a driving direction based on target vehicle information ([0058, 0062, 0065, 0091]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz et al. is provided in rejection to claim 25.

As per Claim 38, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 28, wherein the vehicle information of the at least one vehicle comprises at least one of the following: a speed of the at least one vehicle and position information of the at least one vehicle ([0025, 0028, 0033] Vehicle information includes speed and location of all vehicles in range of intersection).

As per Claim 39, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 38, Page 8 of 14PATENT Docket No. LPTF2466 US App. No. 16/136,209 wherein the information further comprises at least one of the following: identification information of the at least one vehicle, an accelerated speed of the at least one vehicle, a driving direction of the at least one vehicle and driving intention information of the at least one vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicle running red light and acceleration is determined).

While Ho et al. discloses determining a driving direction of the at least one vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

	However, Shankwitz teaches: determining a driving direction based on vehicle information ([0058, 0062, 0065, 0085]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 25.

As per Claim 40, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the vehicle information of the illegal vehicle comprises at least one of the following: illegal behavior information of the illegal vehicle and position information of the illegal vehicle ([0033] Vehicle is determined to run red light based on position information).

As per Claim 41, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 40, wherein the , wherein the information further comprises at least one of the following: 
a speed of the illegal vehicle, identification information of the illegal vehicle, an accelerated speed of the illegal vehicle and a driving direction of the illegal vehicle, wherein the identification ([0033] Direction of vehicle running red light and acceleration is determined).

While Ho et al. discloses determining a driving direction of the target vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

	However, Shankwitz teaches: determining a driving direction based on target vehicle information ([0058, 0062, 0065, 0091]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
	The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 25. 

As per Claim 42, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the preset area is an intersection or a curve ([0033] Intersection).

As per Claim 51, Ho et al. discloses a non-transitory computer readable storage medium, comprising instructions, which, when being executed on a computer, cause the computer to perform the method of claim 1 ([0019-0020]; Fig. 2 Roadside unit 104).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                                                                                                                                                     	
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619